Citation Nr: 1123238	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-04 087A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUE

Entitlement to service connection for prostate cancer.



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1959 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied the benefits sought on appeal.  

The Board notes that by correspondence received in November 2010 the Veteran, in essence, expressed his desire to continue his claim without representation.  In December 2010, The American Legion submitted a written motion for good cause to withdraw representation.  The Board finds the Veteran's statements sufficient to revoke the representation of The American Legion and will consider the Veteran pro se in this appeal.  See 38 C.F.R. §§ 20.608, 21.1304(b) (2010).


FINDINGS OF FACT

1.  The Veteran participated in a "radiation-risk activity" as defined by regulation for purposes of presumptive service connection for diseases specific to radiation-exposed veterans.  

2.  The Veteran's prostate cancer was diagnosed several decades following his service discharge.

3.  The competent medical evidence shows that the Veteran's post-service prostate cancer is not related to his active military service.



CONCLUSION OF LAW

Prostate cancer was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Pre-decisional letters issued to the Veteran in March and April 2008 fully satisfied these duty to notify provisions for the claim of service connection for prostate cancer.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 183.  

The Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service medical records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no evidence of any outstanding records that are relevant to the claim.  Moreover, as discussed below, VA has undertaken significant efforts to estimate the maximum total effective dose equivalent and forwarded his claim for review by VA's Under Secretary for Benefits and VA's Chief Public Health and Environmental Hazards Officer.  

There is no indication in the record that any additional evidence relevant to the issue on appeal exists and further efforts to obtain records would be futile.  The Board notes that the Veteran was not afforded a VA examination in connection his claim.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As will be discussed further below, the Board concludes that an examination in connection with the Veteran's claim is not warranted.  A relevant examination is not needed here because a diagnosis of prostate cancer is already established by the record.  Additionally, an opinion was obtained through the provisions of 38 C.F.R. § 3.311 that addresses the Veteran's theory of entitlement.  Given that the record contains no competent evidence associating the Veteran's prostate cancer to his active service, a remand for another opinion is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to the issue on appeal has been met.

Legal Criteria

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device for Operation DOMINIC I (April 25, 1962 through December 31, 1962) and Operation DOMINIC II/PLOWSHARE (for the period from July 6, 1962 through August 15, 1962).  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii), (iv).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2010), if the condition at issue is a radiogenic disease.  Specifically, if a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  

Given the foregoing, even if the Veteran participated in a radiation-risk activity, his claimed prostate cancer is not one of the diseases for which presumptive service connection based on exposure to radiation may be granted.  As such, the claim of service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is not warranted.  

Prostate cancer is, however, considered a "radiogenic disease."  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

When it has been determined that a veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits (USB) for further consideration.  The USB is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the USB determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the USB shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense (DOD) in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii).

Third, direct service connection (as described above) can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Analysis

In the present case, the Veteran contends that he was exposed to radiation during his service with the United States Navy with the 7th Fleet aboard the USS Jenkins (DDE-447), from April to November 1962.  Specifically, the Veteran reported that he participated in Atmospheric Nuclear Testing as part of Operation DOMINIC I in 1962.  

The Veteran reported no family history of cancer and indicated that he was diagnosed with cancer in December 2007 and underwent prostate surgery in January 2008.  Post-service private treatment records show a diagnosis of and treatment for prostate cancer in 2007 and a prostatectomy in 2008.  

A review of service treatment records shows no evidence of treatment for or diagnosis of prostate cancer.  His service records document that he served aboard the USS Jenkins.  The Veteran's participation in Operation DOMINIC I was confirmed by DOD's Defense Threat Reduction Agency (DTRA) in a December 2008 letter.  The letter stated that the USS Jenkins was an element of operations at Johnston Island.  The ship's mission was to conduct surveillance patrols in the Johnston Island operating area.  The ship participated in eight DOMINIC I tests, conducted from July 8 to November 3, 1962.  The letter noted that the USS Jenkins was at least 200 nautical miles from any of the detonations.

A January 2009 letter from DTRA reiterated that the Veteran was a confirmed participant of a radiation-risk activity.  Specifically, the letter confirmed the Veteran's participation in Operation DOMINIC I, conducted at the Pacific Proving Ground in 1962.  The letter also indicated that the Veteran's Advisory Board on Dose Reconstruction recommended an expedited process that would establish a conservative theoretical maximum does estimate.  The DTRA letter noted that the maximum doses were much higher than doses estimated in previous radiation doses assessments and thus provided maximum benefit of the doubt to the veteran.  Based on information provided by the Veteran, DTRA determined the doses that the Veteran could have received during his participation in Operation DOMINIC I were not more than the following: 

	External gamma dose: 18 rem; 
	External neutron dose: 0.5 rem;
	Internal committed dose to the prostate (alpha): 4.5 rem; 
	Internal committed dose to the prostate (beta plus gamma): 2 rem.

In January 2009, the RO determined that it was unlikely that the Veteran's prostate cancer was attributed to exposure to ionizing radiation in service.  In this regard, the RO relied on a December 2006 VA memorandum from the Chief Public Health and Environmental Hazards Officer which found that in all Pacific Proving Ground cases involving veterans whose prostate cancers were diagnosed 25 years or more after exposure and/or who were exposed at age 25 or more, have an adjusted total prostate doses less than the applicable screening doses.  Therefore, it was determined unlikely that prostate cancers in these veterans could be attributed to exposure to ionizing radiation in service.  In this case, it was noted that the Veteran was 21 years old at the time of exposure with 46 years between the date of exposure and the first evidence of a diagnosis of prostate cancer.  Thus, no nexus was found between the Veteran's prostate cancer and radiation exposure and an individualized advisory medical opinion from the Under Secretary for Health was found unnecessary.  The Board finds that the RO fully complied with the developmental requirements set forth in 38 C.F.R. § 3.311.  

While the Veteran was clearly involved in radiation-risk activity as defined by 38 C.F.R. § 3.309(d) when he participated in atomic testing, as noted previously, prostate cancer is not a specifically enumerated disease subject to the presumption of service connection and service connection based on radiation-risk activity as defined by 38 C.F.R. § 3.309(d) is not established.

However, as noted above, prostate cancer is a radiogenic disease under 38 C.F.R. § 3.311.  Under 38 C.F.R. § 3.311, there is no presumption of service connection for a radiogenic disease, rather 38 C.F.R. § 3.311 provides special procedures for evidentiary development and adjudication of a claim.  Implicit in the regulation is the requirement for evidence of a medical nexus between the exposure to the ionizing radiation and the claimed disability.

Given the foregoing, the Board concludes that while there is objective evidence of radiation exposure in service, the December 2006 VA memorandum from the Chief Public Health and Environmental Hazards Officer establishes, in essence, that it is unlikely that the Veteran's prostate cancer can be attributed to exposure to ionizing radiation.  The opinion is persuasive as it took into account the dose estimates and the type of doses felt to be necessary to have a positive association between the in-service radiation exposure and prostate cancer in the Veteran's circumstances.  Additionally, the Chief Public Health and Environmental Hazards Officer along with DTRA appear to have a certain level of expertise and access to research regarding military atomic testing that others likely possess.  Another opinion specifically tailored to the Veteran's case is not necessary.  The December 2006 memorandum explained that many veterans have experienced similar circumstances as the Veteran and that an identical opinion as to any relationship between post-service prostate cancer and in-service radiation exposure would apply in each case.  In light of the above, the Board accords great probative weight to the December 2006 opinion.  Given the unlikely relationship between the Veteran's prostate cancer and in-service radiation exposure, the Board concludes that the claim of service connection under 38 C.F.R. § 3.311 is not warranted.  

With respect to service connection on a direct basis, as noted previously, service treatment records are silent to any treatment for or diagnosis of prostate cancer.  Additionally, the Veteran has not contended that he had prostate cancer during service.  Post-service medical records submitted by the Veteran indicated the first evidence of treatment for prostate cancer in 2007.  The Veteran underwent a prostatectomy in 2008.  

The Board notes that the first documented diagnosis of prostate cancer was in 2007, when an examination revealed prostate cancer, nearly 46 years after discharge from service.  Such evidence constitutes negative evidence tending to weigh against the Veteran's assertion that he was disabled from any disease or injury during service.  See, e.g., Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  Further, there is no objective medical evidence of record showing that the Veteran's prostate cancer is related to any incident of service.  The above noted VA medical opinion from the Chief Public Health and Environmental Hazards Officer essentially found that it was unlikely that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service.  Thus, the Board must find that the claim of service connection on a direct basis fails for similar reasons as that set forth in the analysis under 38 C.F.R. § 3.311.

Moreover, service connection for prostate cancer is not warranted on a presumptive basis for chronic diseases as any malignant tumor affecting the prostate was diagnosed many years after the Veteran's discharge from service and the evidence does not show that it manifested within one year of discharge.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As for the Veteran's statements associating prostate cancer to exposure to ionizing radiation, where there is a question of medical causation, that is, evidence of an association or link between the Veteran's radiation exposure in service and prostate cancer, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to offer a diagnosis or an opinion on causation concerning complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As no factual foundation has been established to show that the Veteran is qualified through knowledge, experience, training, or education to offer such an opinion, his statements concerning causation are not competent evidence and are excluded, that is, the statements are not to be considered probative evidence in support of the claim.

In sum, service connection is not warranted for prostate cancer on the first basis discussed because it is not among the cancers that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, although the Veteran has a diagnosis of prostate cancer, service connection for a radiogenic disease is not warranted pursuant to 38 C.F.R. § 3.311 because VA's Chief Public Health and Environmental Officer specifically found that such prostate cancer was not caused by the radiation doses received.  Service connection is also not warranted on the third basis, under 38 C.F.R. § 3.303(d), as there is no objective medical evidence linking the Veteran's prostate cancer, diagnosed several decades after service discharge, to any incident of service.  See Combee, 34 F.3d at 1043-44.  Thus, the Board finds that the claim of service connection for prostate cancer must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, since the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


